Per Curiam:
The facts in this case are fully-stated in the opinion of Mr. Justice Cullen, delivered at General Term in May, 1894, when a new trial was ordered upon the plaintiff’s exceptions to a dismissal of the complaint. (Huber v. Grauer, 87 Hun, 100.) The case has now been tried in strict accordance with the directions contained in that opinion. The argument in behalf of the appellant on the present appeal is designed to show that a different view of the law and the facts should now be adopted from that which was then taken by the General Term. It is enough to say that the conclusion reached by that court and expressed in Judge Cullen’s opinion finds recent support in the case of Thomson v. Poor ( 47 N. Y. 402), and that we think the former decision was correct. All concurred, except Pratt, J., not sitting.